Citation Nr: 9911858	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-48 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from July 1977 to August 1979, 
and from February 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1993, which denied service connection for a back 
disability.  In his substantive appeal received in November 
1994, the veteran also disagreed with a September 1994 rating 
decision granting a 20 percent rating for right shoulder 
impingement with separation.  However, the veteran did not 
perfect the appeal as to that issue with a timely submission 
of a substantive appeal after a statement of the case was 
furnished in October 1996.  In July 1997, a rating decision 
denied service connection for a vision disability and 
depression.  In December 1997, the veteran submitted a 
statement asserting that he appealed his case "in full" on 
the ratings of his service connected disabilities.  He 
expressed contentions regarding his back, rheumatoid 
arthritis of the hands, and abdominal pain.  In June 1998, he 
was informed, by the RO, that since his correspondence had 
not indicated the specific determinations with which he was 
disagreeing, it did not qualify as a notice of disagreement, 
and he was provided an additional 60 days to specify the 
issues and determinations with which he disagreed.  No 
response was received.  Accordingly, there are no additional 
pending issues, and the sole issue for consideration is as 
set forth on the title page of this decision.


FINDING OF FACT

There is no competent evidence linking a herniated nucleus 
pulposus of L-5, S-1, surgically excised in October 1993, to 
back pain shown in service.




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).   

Service medical records show that the veteran was seen on 
several occasions over a period of nearly one month from 
April to May 1985.  Initially, he complained of low back 
pain, radiating to the right leg, for two hours.  Examination 
disclosed mild tenderness of the muscles over the lumbar 
area, with negative straight leg raising test, bilaterally.  
The assessment was acute lower back strain.  However, the 
following day, he had positive leg raises, and almost no 
range of motion in the low back, although neurological checks 
were good.  A week later, he stated that his low back pain 
had mostly subsided, but he had pain over the right hip and 
anterior aspect of the right thigh when sitting.  On 
examination, there was no tenderness to palpation in the 
back, although straight leg raising elicited mild pain over 
muscles just beneath the anterior superior iliac spine 
without radiation to the lower leg.  He was able to bend 
forward to almost touch his toes, but complained of pain over 
the right anterior hip.  The assessment was low back pain 
(lumbosacral), improved.  Two weeks later, he was noted to be 
seen for follow-up of "chronic back pain" for one month.  
He still complained of dull pain over the low back, which he 
stated he had aggravated after lifting a heavy object the 
previous day.  On examination, he had mild tenderness over 
the lumbosacral area to palpation.  Straight leg raising test 
was negative, and he was able to forward bend to touch his 
toes and side bend without difficulty.  X-rays of the lumbar 
spine were normal.  The assessment was mechanical low back 
pain, and he was limited from heavy lifting for a week.  

In October 1985, the veteran was in a motorcycle accident.  
Although when initially seen following the accident, it was 
noted that he had no complaints of back pain.  When seen for 
follow-up the next day, he complained of some low back pain.  
However, no further complaints of low back pain were noted in 
the service medical records, including the remainder of the 
follow-up records of treatment and physical therapy for 
injuries sustained in the motorcycle accident.  A discharge 
and reenlistment examination in July 1986, as well as the 
discharge examination in June 1989, did not report any 
complaints or abnormal findings pertaining to the back.  

Subsequent to service, in September 1993, the veteran was 
seen at the VA with complaints of pain in the left hip, 
radiating down his left leg, for one week.  He had no history 
of trauma, and it was noted that he had no history of back 
problems.  He was referred for a neurosurgical consult, for 
evaluation of low back pain and left leg pain, suggestive of 
sciatica.  On this consultation report, it was again noted 
that he had no history of back pain before.  Straight leg was 
positive, and the assessment was sciatica on the left side.  
He did not improve with conservative treatment, and he was 
noted to have L5-S1 root symptoms on follow-up examination.  
Accordingly, a magnetic resonance imaging (MRI) scan was 
conducted, which disclosed a herniated nucleus pulposus.  In 
October 1993, he was hospitalized for a diskectomy of the 
left L-5, S-1.  It was noted that he complained of sciatic 
type pain in the left leg, starting six weeks to two months 
earlier.  On examination, he had severe pain going from his 
lower back to his left lower extremity with numbness and 
decreased pin prick sensation, no ankle jerk on the left 
side, and weakness of plantar flexion, consistent with S-1 
nerve root compression.  The right leg was totally normal.  
At the time of his discharge, he had had a remarkable 
recovery.  Outpatient follow-up records show he continued to 
improve, although occasional spasms were noted in December 
1993.  X-rays in March 1994 noted laminectomy residuals, as 
well as possible minimal narrowing of L-5, S-1.  A VA 
examination in August 1994 noted a history of a lumbar 
laminectomy in October 1993, with complaints of weakness and 
numbness in the right [sic] leg prior to the surgery.  
Thereafter, he has continued to complain of occasional back 
pain and left lower extremity pain, particularly with 
prolonged sitting.  

In connection with his claim for service connection for a 
back disability, filed in September 1993, the veteran stated 
that he had injured his back in service, and explained that 
he had not included it with his earlier claim because his 
back had not been bothering him at the time, but he had since 
had a recurrence of the injury.  He feels that the surgery in 
October 1993 was necessitated by the inservice back injury.  
He has continued to have problems with his back since the 
surgery.

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995)   In 
addressing each of these elements, service medical records 
clearly document treatment for back pain in service, and 
there is medical evidence of current back disability, post-
laminectomy residuals.  Accordingly, the remaining question 
for consideration of whether the claim is well-grounded is 
whether there is competent evidence of a nexus between the 
inservice episodes of back pain and current back pain.  

"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen, at 137; Heuer v. Brown, 7 
Vet.App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Although back pain 
is an "observable condition," a nexus between the inservice 
symptoms and current disability requires medical expertise to 
establish.  See Savage v. Gober, 10 Vet. App. 489 (1997).  In 
this case, there is no medical evidence of a nexus to 
service.  Moreover, the inservice medical evidence shows low 
back pain with radiation down the right lower extremity, 
while the symptoms noted in 1993 were back pain with 
radiation down the left lower extremity, and the herniated 
disc was on the left side.  Accordingly, there is no 
competent evidence of a nexus between inservice back strain 
shown in 1985, and a herniated nucleus pulposus found in 
1993.

The Court has held that if there is competent evidence of 
chronicity in service, and competent evidence that the 
veteran still has the same disability, the claim is well-
grounded, pursuant to 38 C.F.R. § 3.303(b).  Savage v. Gober, 
10 Vet. App. 489 (1997).  We note that on one occasion in 
service, service medical records reported chronic low back 
pain.  However, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303(b) (1998).  The 
veteran had only had symptoms for one month at that time, and 
there is no record of subsequent treatment while the veteran 
was in service.  Further, he has not contended that he 
continued to have chronic back pain after that time.  
Accordingly, there is no competent evidence of chronic 
disease during service.  

If chronicity is not shown, the claim can still be well-
grounded on the basis of continuity of symptomatology.  
Savage; see 38 C.F.R. § 3.303(b) (1998).  However, the 
veteran has not stated that he has continuously suffered from 
back pain since service; in point of fact, when he was seen 
in September 1993, for the back pain eventually diagnosed as 
a herniated nucleus pulposus, he stated, on two separate 
occasions, that he did not have a history of back problems.  
Additionally, he gave a history of symptoms for about six to 
eight weeks.  Further, as noted above, he had back pain with 
radiation into the right leg in service, whereas his post-
service disc disease was on the left side, and manifested by 
back pain with radiation into the left leg.  Therefore, even 
if continuity was established, medical evidence would be 
required to link the symptoms of continuity to the current 
symptoms.  See Savage.  

Consequently, in the absence of competent evidence linking a 
current disability to service, the claim is not well-
grounded.  Cohen, Caluza, supra.  Accordingly, there is no 
duty to assist the appellant in any further development of 
his claim, including affording an examination.   Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Further, the Board finds that the 
information provided in the statement of the case and other 
correspondence from the RO has been sufficient to inform the 
veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Moreover, there is no potentially relevant evidence which has 
been identified that is not of record.  


ORDER

Service connection for a back disability is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

